                                                                 Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 1 of 12 Page ID #:149


                                                                                1   Adam M. Satnick, California State Bar No. 302326
                                                                                    (adam@satnicklaw.com)
                                                                                2   11755 Wilshire Blvd., Suite 1250
                                                                                    Los Angeles, CA 90025
                                                                                3   Telephone: (310) 356-8472
                                                                                    Facsimile: (310) 436-4969
                                                                                4   Benson K. Lau, California State Bar No. 287429
                                                                                    (benson@thelaulawfirm.com)
                                                                                5   1130 South Flower Street, #112
                                                                                    Los Angeles, CA 90015
                                                                                6   Telephone: (424) 243-6845
                                                                                    Facsimile: (213) 221-4785
                                                                                7   Attorneys for Jian Na Wu
                                                                                8               THE UNITED STATES DISTRICT COURT FOR THE
                                                                                9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                               10

                                                                               11   JIAN NA WU, an individual,                     Case No.: 2:19-cv-04162-PSG-JPR
                                                                               12                       Plaintiff,                 REQUEST TO ENTER DEFAULT
                                                                                                                                   OF DEFENDANT JOSHUA
LAW OFFICE OF ADAM M SATNICK




                                                                               13         vs.                                      MEDINA
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472




                                                                                    OREGON TRAIL CORPORATION, a
                                                    Los Angeles, CA 90025




                                                                               14
                                                                                    California corporation; AIM UNITED
                                                                               15   LLC, a California limited liability company;
                                                                                    SOUNDMIND ENTERPRISES LLC, a
                                                                               16   California limited liability company doing
                                                                                    business as UR FRIENDLY MOVER;
                                                                               17   ERIC MARK, an individual; RYAN
                                                                                    MARK, an individual; CHRIS MARK, an
                                                                               18   individual doing business as FAR WEST
                                                                                    REALTY; BRIAN ANGEL, an individual;
                                                                               19   JASON ROSSO, an individual; WESLEY
                                                                                    ROSSO, an individual; JOSHUA
                                                                               20   MEDINA, an individual; and DOES 1
                                                                                    through 100, inclusive,
                                                                               21

                                                                               22                       Defendants.
                                                                               23
                                                                                    TO: THE CLERK OF THE ABOVE-ENTITLED COURT
                                                                               24
                                                                                          Plaintiff Jian Na Wu (“Plaintiff”) hereby requests that the Clerk of the above-
                                                                               25
                                                                                    entitled Court enter default in this matter against defendant Joshua Medina on the
                                                                               26
                                                                                    ground that said defendant has failed to appear or otherwise respond to the complaint
                                                                               27
                                                                                    within the time prescribed by the Federal Rules of Civil Procedure.
                                                                               28


                                                                                                                     REQUEST TO ENTER DEFAULT
                                                                                                                                 1
                                                                 Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 2 of 12 Page ID #:150


                                                                                1         Plaintiff served the complaint on defendant Oregon Trail Corporation, Inc., by
                                                                                2   substitute service on June 2, 2019, evidenced by the proof of service of summons,
                                                                                3   declaration of diligence, and proof of service by mailing, attached to the Declaration of
                                                                                4   Adam M. Satnick, filed concurrently herewith. Defendant Joshua Medina’s last day to
                                                                                5   file a response to the complaint was July 5, 2019.
                                                                                6

                                                                                7    DATED: July 12, 2019                      LAW OFFICE OF ADAM M. SATNICK
                                                                                8

                                                                                9                                              By:
                                                                               10
                                                                                                                                     ADAM M. SATNICK
                                                                                                                                     Attorney for Jian Na Wu
                                                                               11

                                                                               12
LAW OFFICE OF ADAM M SATNICK




                                                                               13
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472
                                                    Los Angeles, CA 90025




                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28


                                                                                                                   REQUEST TO ENTER DEFAULT
                                                                                                                               2
                                                                 Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 3 of 12 Page ID #:151


                                                                                1   Adam M. Satnick, California State Bar No. 302326
                                                                                    (adam@satnicklaw.com)
                                                                                2   11755 Wilshire Blvd., Suite 1250
                                                                                    Los Angeles, CA 90025
                                                                                3   Telephone: (310) 356-8472
                                                                                    Facsimile: (310) 436-4969
                                                                                4   Benson K. Lau, California State Bar No. 287429
                                                                                    (benson@thelaulawfirm.com)
                                                                                5   1130 South Flower Street, #112
                                                                                    Los Angeles, CA 90015
                                                                                6   Telephone: (424) 243-6845
                                                                                    Facsimile: (213) 221-4785
                                                                                7   Attorneys for Jian Na Wu
                                                                                8               THE UNITED STATES DISTRICT COURT FOR THE
                                                                                9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                               10

                                                                               11   JIAN NA WU, an individual,                     Case No.: 2:19-cv-04162-PSG-JPR
                                                                               12                       Plaintiff,                 DECLARATION OF ADAM M.
                                                                                                                                   SATNICK, ESQ., IN SUPPORT OF
LAW OFFICE OF ADAM M SATNICK




                                                                               13         vs.                                      CLERK-ENTRY DEFAULT
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472




                                                                                    OREGON TRAIL CORPORATION, a
                                                    Los Angeles, CA 90025




                                                                               14
                                                                                    California corporation; AIM UNITED
                                                                               15   LLC, a California limited liability company;
                                                                                    SOUNDMIND ENTERPRISES LLC, a
                                                                               16   California limited liability company doing
                                                                                    business as UR FRIENDLY MOVER;
                                                                               17   ERIC MARK, an individual; RYAN
                                                                                    MARK, an individual; CHRIS MARK, an
                                                                               18   individual doing business as FAR WEST
                                                                                    REALTY; BRIAN ANGEL, an individual;
                                                                               19   JASON ROSSO, an individual; WESLEY
                                                                                    ROSSO, an individual; JOSHUA
                                                                               20   MEDINA, an individual; and DOES 1
                                                                                    through 100, inclusive,
                                                                               21

                                                                               22                       Defendants.
                                                                               23
                                                                                    I, Adam M. Satnick, Esq., declare as follows:
                                                                               24
                                                                                          1.     I am an attorney duly licensed to practice before all the Courts of the
                                                                               25
                                                                                    State of California. I am counsel for Plaintiff Jian Na Wu in the above-captioned
                                                                               26
                                                                                    matter. I have personal knowledge of the facts set forth herein and if called as a witness
                                                                               27
                                                                                    I could and would competently testify thereto.
                                                                               28


                                                                                                   DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
                                                                                                                              1
                                                                 Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 4 of 12 Page ID #:152


                                                                                1          2.     On June 2, 2019, Plaintiff Jian Na Wu served the subject defendant by
                                                                                2   substitute service. The subject defendant’s deadline to file a response or appear was
                                                                                3   July 5, 2019. Attached as Exhibit “A” are a true and correct copies of the proof of
                                                                                4   service of summons, declaration of diligence, and proof of service by mailing.
                                                                                5          3.     The subject defendant has not appeared in this action and has not
                                                                                6   responded to the complaint within the time permitted by law.
                                                                                7          4.     The subject defendant is not a minor, incompetent person, or a person in
                                                                                8   military service or otherwise exempted from default judgment under the Soldiers' and
                                                                                9   Sailors' Civil Relief Act of 1940.
                                                                               10

                                                                               11          I declare under penalty of perjury under the laws of the United States that the
                                                                               12   foregoing is true and correct.
LAW OFFICE OF ADAM M SATNICK




                                                                               13                           12 2019
                                                                                           Executed on July ___,
                        11755 Wilshire Blvd., Suite 1250

                                                   Telephone: (310) 356-8472
                                                    Los Angeles, CA 90025




                                                                               14          (Declarant)

                                                                               15          ________________
                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28


                                                                                                    DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
                                                                                                                               2
Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 5 of 12 Page ID #:153




                         EXHIBIT A
          Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 6 of 12 Page ID #:154
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                      TELEPHONE NUMBER                 FOR COURT USE ONLY
  Adam Satnick SBN 302326                                                    (310) 356-8472
  Law Office of Adam M Satnick
  11755 Wilshire Blvd. Suite 1250
  Los Angeles, CA 90025
  ATTORNEY FOR Plaintiff

  First Street Federal Courthouse Los Angeles
  350 W 1st Street
  Los Angeles, CA 90012

  SHORT TITLE OF CASE:
  Wu Jian Na v. Oregon Trail Corporation Inc.

  DATE:                    TIME:                     DEP./DIV.                                            CASE NUMBER:
                                                                                                          2:19-cv-04162 RSWL (JPRx)

                                                         Declaration of Service                           Ref. No. or File No:
                                                                                                          Wu


                                                           United States District Court

I certify that I am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that I served the:
Summons in a Civil Action; Notice of Assignment to United States Judges; Order Returning Case for Reassignment; Complaint;
Request to Proceed in Forma Pauperis with Declaration in Support; Notice to Parties of Court-Directed ADR Program; Certification
and Notice of Interested Parties; Notice of Change of Attorney Business or Contact Information; Notice of Appearance or
Withdrawal of Counsel;;

On: Joshua Medina, an individual

I served the above listed documents in accordance with FRCP 4(h) or CCP 415.20(a)

at: 703 E Meats Ave Orange, CA 92865

On: 6/2/2019                 Date: 01:30 PM

In the above mentioned action by serving to and leaving with
Wesley Rosso (Gender: M Age: 40 Height: 5'11 Weight: 180 Race: Caucasian Hair: Brown Other: )
Occupant

A declaration of diligence and/or mailing is attached if applicable.

Person attempting service:

  a. Name: Carly Caldwell
  b. Address: 1545 Wilshire Blvd. Suite 311, Los Angeles, CA 90017
  c. Telephone number: 213-628-6338
  d. The fee for this service was: 109.00
  e. I am an independent contractor:

I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                       Carly Caldwell                   Date: 06/04/2019

                                                                 Declaration of Service                                    Invoice #: 2716005-09
Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 7 of 12 Page ID #:155




                                 Declaration of Service                Invoice #: 2716005-09
        Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 8 of 12 Page ID #:156

 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                    TELEPHONE NUMBER                  FOR COURT USE ONLY
  Adam Satnick SBN 302326                                                 (310) 356-8472
  Law Office of Adam M Satnick
  11755 Wilshire Blvd. Suite 1250
  Los Angeles CA 90025                                                    Ref. No. or File No.
  ATTORNEY FOR         Plaintiff                                          Wu

 UNITED STATES DISTRICT COURT - FIRST STREET FEDERAL COURTHOUSE LOS ANGELES
 350 W 1st Street
 Los Angeles, CA 90012

 SHORT TITLE OF CASE:
 Wu Jian Na v. Oregon Trail Corporation Inc.


   INVOICE NO.             DATE:                 TIME:                    DEP./DIV.                  CASE NUMBER:
   2716005-09                                                                                        2:19-cv-04162 RSWL (JPRx)




                                                         United States District Court
                                                           Declaration of Diligence


Person to Serve: Joshua Medina, an individual

Documents Received:

Summons in a Civil Action; Notice of Assignment to United States Judges; Order Returning Case for Reassignment;
Complaint; Request to Proceed in Forma Pauperis with Declaration in Support; Notice to Parties of Court-Directed ADR
Program; Certification and Notice of Interested Parties; Notice of Change of Attorney Business or Contact Information; Notice
of Appearance or Withdrawal of Counsel;;

  I, the undersigned, declare under penalty of perjury that I was on the date herein referred to over the age of 21 years and
not a party to the within entitled action. The following attempts were made to effect personal service:

May 22 2019 09:29AM       703 E Meats Ave , Orange, CA 92865; There is no answer at residence address. Quiet
May 22 2019 09:56AM       1412 E Lincoln Ave , Orange, CA 92865; There is no answer at residence address.
May 24 2019 03:53PM       1412 E Lincoln Ave , Orange, CA 92865; The address given is not valid for subject.
                          Per Ben Wilson lived here a year subj unknown.
Jun 02 2019 01:30PM       703 E Meats Ave , Orange, CA 92865; Sub-Served on co-occupant, by leaving documents
                          with Wesley Rosso.




Person attempting service:
  a. Name: Carly Caldwell
  b. Address: 1545 Wilshire Blvd. Suite 311, Los Angeles, CA 90017
  c. Telephone number: 213-628-6338
  d. The fee for this service was: 109.00
  e. I am:
  (3) [X] a registered CA process server:
          (i) [X] Independent Contractor




                                                                                                             CONTINUED ON NEXT PAGE


                                                          Declaration of Diligence
Billing Code: Wu
        Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 9 of 12 Page ID #:157


 PLAINTIFF/PETITIONER:               Jian Na Wu                                                      CASE NUMBER:
                                                                                                     2:19-cv-04162 RSWL (JPRx)
 DEFENDANT/RESPONDENT:               Oregon Trail Corporation, Inc.




           (ii) Registration No.: 3056 Expires: 8/9/2019
           (iii) County: Orange

   I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
the return of service and statement of fees is true and correct.




6/4/2019

Carly Caldwell                                                                     >

                                                           Declaration of Diligence
Billing Code: Wu
        Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 10 of 12 Page ID #:158
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                    TELEPHONE NUMBER                     FOR COURT USE ONLY
  Adam Satnick SBN 302326                                                  (310) 356-8472
  Law Office of Adam M Satnick
  11755 Wilshire Blvd. Suite 1250
  Los Angeles, CA 90025
  ATTORNEY FOR Plaintiff

  First Street Federal Courthouse Los Angeles
  350 W 1st Street
  Los Angeles, CA 90012

  SHORT TITLE OF CASE:
  Wu Jian Na v. Oregon Trail Corporation Inc.

  DATE:                    TIME:                     DEP./DIV.                                              CASE NUMBER:
                                                                                                            2:19-cv-04162 RSWL (JPRx)

                                       Proof of Service by Mail                                             Ref. No. or File No:
                                                                                                            Wu


I am a citizen of the United States and employed in the County of Orange State of California. I am and was on the dates herein mentioned,
over the age of eighteen years and not a party to the action.

On 06/04/2019 after substituted service was made, I served the within:

Summons in a Civil Action; Notice of Assignment to United States Judges; Order Returning Case for Reassignment; Complaint;
Request to Proceed in Forma Pauperis with Declaration in Support; Notice to Parties of Court-Directed ADR Program; Certification
and Notice of Interested Parties; Notice of Change of Attorney Business or Contact Information; Notice of Appearance or
Withdrawal of Counsel;;


On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid for first class in
the United States mail At: Santa Ana, California, addressed as follows:
Joshua Medina, an individual
703 E Meats Ave Orange, CA 92865



Person attempting service:

  a. Name: Danielle Portugal
  b. Address: 1545 Wilshire Blvd. Suite 311, Los Angeles, CA 90017
  c. Telephone number: 213-628-6338
  d. The fee for this service was: 109.00
  e. I am:
  (3) [X] a registered California process server:
          (i) [X] Employee
          (ii) Registration No.:
          (iii) County: Orange

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                   Danielle Portugal                                   Date: 06/04/2019



                                                             Proof of Service by Mail                                     Invoice #: 2716005-09
       Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 11 of 12 Page ID #:159

 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                   TELEPHONE NUMBER                   FOR COURT USE ONLY
  Adam Satnick SBN 302326                                                (310) 356-8472
  Law Office of Adam M Satnick
  11755 Wilshire Blvd. Suite 1250
  Los Angeles CA 90025                                                   Ref. No. or File No.
  ATTORNEY FOR         Plaintiff                                         Wu

 FIRST STREET FEDERAL COURTHOUSE LOS ANGELES
 350 W 1st Street
 Los Angeles, CA 90012

 SHORT TITLE OF CASE:
 Wu Jian Na v. Oregon Trail Corporation Inc.


   INVOICE NO.             DATE:                 TIME:                   DEP./DIV.                   CASE NUMBER:
   2716005-09                                                                                        2:19-cv-04162 RSWL (JPRx)




                                                  Not Found or Non Service Return

I, the undersigned am and was on the dates herein mentioned, over the age of eighteen years and not a party to the action,
attempted to serve the following:


Summons in a Civil Action; Notice of Assignment to United States Judges; Order Returning Case for Reassignment;
Complaint; Request to Proceed in Forma Pauperis with Declaration in Support; Notice to Parties of Court-Directed ADR
Program; Certification and Notice of Interested Parties; Notice of Change of Attorney Business or Contact Information; Notice
of Appearance or Withdrawal of Counsel;;


and that after due search, careful inquiry and diligent attempts I have been unable to make delivery of said process on the
within named:

Joshua Medina, an individual


Process is being returned without service for the following reasons

May 22 2019 09:29AM       703 E Meats Ave , Orange, CA 92865; There is no answer at residence address. Quiet
May 22 2019 09:56AM       1412 E Lincoln Ave , Orange, CA 92865; There is no answer at residence address.
May 24 2019 03:53PM       1412 E Lincoln Ave , Orange, CA 92865; The address given is not valid for subject.
                          Per Ben Wilson lived here a year subj unknown.
Jun 02 2019 01:30PM       703 E Meats Ave , Orange, CA 92865; Sub-Served on co-occupant, by leaving documents
                          with Wesley Rosso.




Person attempting service:
  a. Name: Carly Caldwell
  b. Address: 1545 Wilshire Blvd. Suite 311, Los Angeles, CA 90017
  c. Telephone number: 213-628-6338




                                                                                                             CONTINUED ON NEXT PAGE


                                                           State CA Not Found
Billing Code: Wu
       Case 2:19-cv-04162-PSG-JPR Document 35 Filed 07/12/19 Page 12 of 12 Page ID #:160


 PLAINTIFF/PETITIONER:                Jian Na Wu                                                        CASE NUMBER:
                                                                                                        2:19-cv-04162 RSWL (JPRx)
 DEFENDANT/RESPONDENT:                Oregon Trail Corporation, Inc.




  d. The fee for this service was: 109.00
  e. I am:
  (3) [X] a registered California process server:
          (i) [X] Independent Contractor
          (ii) Registration No.: 3056 Expires: 8/9/2019
          (iii) County: Orange

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




6/4/2019

Carly Caldwell                                                                       >

                                                              State CA Not Found
Billing Code: Wu
